Citation Nr: 1206949	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-37 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for abdominal pain, to include as due to residuals of tubal ligation surgery.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for allergies, to include as due to an undiagnosed illness.

5. Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

6. Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.

7. Entitlement to service connection for general malaise, to include as due to an undiagnosed illness.

8. Entitlement to service connection for undiagnosed illness resulting in drastic changes in weight and appearance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1987. She also completed several years of reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran was scheduled to appear at a hearing before the Board in April 2010. However, as she did not appear for the hearing, her request for a hearing is considered withdrawn. 38 C.F.R. §§ 20.700(d), 20.704(d) (2011). 

This appeal was certified to the Board as including two (2) petitions to reopen previously denied claims of entitlement to service connection - for a right knee disability and for abdominal pain, claimed as residual of a sterilization procedure. However, the Board will review these claims on a de novo basis due to the receipt of additional military records. 38 C.F.R. § 3.156 (c) (2011). VA first decided these two claims in July 1990 and July 1987, respectively. These initial rating decisions reflect that no service records dated prior to 1984 were reviewed. Subsequently, service records dated in 1982 showing treatment for abdominal pain and right knee pain were added to the claims file. The Board has recharacterized the issues to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.


REMAND

The record indicates that some service records, VA records, and private treatment records are outstanding and that a VA examination is warranted.

The claims file does not reflect the Veteran's entire service record. Specifically, the file reflects that records of her reserve service in New York and Alabama may remain outstanding. In regard to her service in New York, the last reserve physical within the claims file is dated March 1991, but she has submitted copies of orders dated August 1991. An Alabama Army National Guard report of service clearly reflects that the Veteran served as an Adjutant General Officer under her married name, but a December 2008 note indicates that no records were found after a search under her maiden name (italics added for emphasis). The RO/AMC must make additional attempts to obtain the Veteran's full service record. If determining after making the appropriate inquiries that some records are not available, the RO/AMC must advise the Veteran of the status of her records, issue a formal finding of unavailability, and advise her pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate her claims. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

The Veteran also has not yet been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). While this case is in remand status, the RO/AMC must send her a corrective letter.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). The RO/AMC must attempt to obtain any identified private records and gather any newly generated VA treatment records.

The Veteran has informed VA medical providers and submitted statements to VA that she has received treatment at Washington Hospital, at Fort Lee, Virginia, and from a private gynecologist. The claims file reflects limited attempts to obtain records from Fort Lee and a few records from Washington Hospital submitted as part of records from a private physician. While this case is in remand status, the RO/AMC must make further efforts to obtain records from Fort Lee and additional records from Washington Hospital. The RO/AMC also must ask the Veteran if she has received care from any private gynecologists and to complete an authorization form for the release of those records.




VA's duty to assist claimants includes obtaining relevant disability benefits records. The Veteran has informed a VA care provider in January 2008 that she applied for disability benefits from the Social Security Administration (SSA) in 2006. As the SSA may have records pertinent to the claims on appeal, the RO/AMC must take appropriate steps to attempt to obtain from SSA the records on which any decision regarding disability benefits was based. Voerth v. West, 13 Vet. App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006). Medical evidence reflects the Veteran's complaints of continuity of symptomatology of right knee pain and abdominal pain. Service records show complaints of, and treatment for right knee pain and abdominal pain. VA records reflect diagnosis of an abdominal adhesion that was surgically removed in February 2008. Although the notes reflect that the Veteran's abdominal pain subsequently resolved, a claim for service connection may be valid when there is no current diagnosis of the claimed disability as long as there is evidence of symptoms during the pendency of the appeal. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). VA examinations are warranted.
 
The Veteran has also alleged that several of her claimed disorders are the result of activities conducted during Operation Desert Sortie, when she was apparently involved in the supervision of a STATESIDE off-loading of vehicles and supplies from the Southwest theater of operations. She does not contend, and the record does not show, that she had physical presence in the Southwest theater of operations such that she would qualify for presumptive service connection for any undiagnosed illness. 38 C.F.R. § 3.317. 

The mere allegation by the Veteran of exposure to parasites and toxins during the off-loading procedure is not sufficient to establish such exposure. Because the claim remains open, the Veteran may submit any COMPETENT evidence showing such exposure prior to the RO/AMC's readjudication of the claims and establishing direct service connection.  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Washington Hospital Center and any private gynecologist that she identifies. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so she can submit any copies in her possession.

2. Concurrent with the above, issue to the Veteran a corrective VCAA notice letter, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.

3. Gather outstanding records of VA medical treatment - generated AFTER October 14, 2008 and BEFORE February 2001 - and associate them with the claims file. 

4. Attempt to locate any available Army reserve treatment records identified by the Veteran by contacting Kenner Army Health Clinic in Fort Lee, Virginia. Search for records under her MARRIED, MAIDEN, AND HYPHENATED NAMES.

5. Attempt to locate the Veteran's complete service personnel and treatment records. Contact appropriate sources to obtain any records available from her reserve service - CONDUCT RECORD SEARCHES UNDER THE VETERAN'S MARRIED, MAIDEN, AND HYPHENATED NAMES. Contact the New York and Alabama State Adjutant Generals and any other appropriate records depositories and request that a search be undertaken for all available records - particularly any periodic physical examinations and medical history questionnaires. 

6. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

7. If no additional records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records. Advise her that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon, 3 Vet. App. at 263-264.

8. Review any newly acquired service records, VA treatment records, and private treatment records. If any of this evidence reflects that the Veteran experiences a left knee, skin, and/or allergy disability and/or undiagnosed illness, hypertension, and/or malaise that may be related to her service, take appropriate development action including the provision of VA examinations. THE RO/AMC IS REMINDED THAT EVEN THOUGH THE VETERAN DID NOT SERVE IN THE PERSIAN GULF, SHE HAS SUBMITTED ORDERS SHOWING PARTICIPATION IN OPERATION DESERT SORTIE AND THE FEDERAL CIRCUIT HAS DETERMINED THAT A CLAIMANT IS NOT PRECLUDED FROM ESTABLISHING SERVICE CONNECTION WITH PROOF OF DIRECT CAUSATION. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2011).

9. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so she can submit any copies of such documents in her possession.

10. Subsequent to the above development, afford the Veteran an opportunity to attend VA examinations at an appropriate location to determine whether she has a right knee disability or a disability resulting in abdominal pain likely due to her military service. All indicated tests or studies necessary for an accurate assessment must be conducted. The claims file and a copy of this remand must be available to the examiners for review. 

a. The examination reports must reflect review of pertinent material in the claims folder. The examiners must independently review the record for pertinent evidence, but their attentions are called to the evidence identified below:

i. In regard to the claim for a right knee disability: July 1982 service treatment notes showing complaints of right knee pain and the Veteran's March 1987 self report of knee trouble.

ii. In regard to the claim for abdominal pain, to include as due to residuals of tubal ligation: 

1. July 1982, June and August 1985, March 1986, and January 1987 service treatment notes reflecting complaints of abdominal pain;

2. March 1987 service records of the tubal ligation; 

3. July 1972, December 2006, February and September 2007, January and February and June 2008 treatment notes referencing abdominal pain;

4. Any pertinent treatment records associated with the claims file as a result of this remand.

b. The examiners must provide current diagnoses and address the Veteran's contentions of continuity of symptomatology. 

c. The examiners must provide an opinion as to whether it is likely that the disabilities were aggravated or caused by any incident of her military service. The examiners must clearly outline their rationales and provide discussions for the medical principles involved in any opinion expressed. If these requested medical opinions cannot be given, the examiners must state the reason(s) why.

11. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and her representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is her responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


